DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
 
Priority
The instant application, filed 01/31/2019 and having one RCE filed therein is a national stage entry of PCT/EP2017/068448, International Filing Date: 07/21/2017, which claims foreign priority to 16182943.7, filed 08/05/2016.

Status of the Claims
Claims 1-15, 17 and 18 are cancelled. Claims 16, 19-32 are currently pending and are examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 has a “the” before “treating” but lacks an “of” after “treating.”  Appropriate correction is required, either to delete the “the” or add the “of” to provide for a readable phrase.
Claim 32 is objected to because of the following informalities:  line 1 has a “the” before “treating” but lacks an “of” after “treating.”  Appropriate correction is required, either to delete the “the” or add the “of” to provide for a readable phrase.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 1 reads as “A method for the treating chronic renal disease in a patient,” having deleted the words “or preventing.”
Claim 16 line 6 reads as “wherein the treatment or prevention of chronic renal disease involves” apparently referring back to line 1’s treating.  
It is unclear whether Applicant inadvertently failed to delete “or prevention” in line 6, to be consistent with line 1’s amendment, or whether the broadest reasonable interpretation of claim 16 somehow includes that the treating of line 1 somehow, illogically, extends to line 6’s prevention of chronic diseases involving the treatment of the four listed in the alternative diseases/conditions of lines 8-9 of claim 16. This is illogical at least because the first line is directed to treating, so the condition line 6’s prevention would apply to already exists in the patient. The claim is confusing on its face given the retention of “or prevention” in line 6. Clarification and/or amendment is required.
Claims 19-31 depending from claim 16 also are rejected on this basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 32 is a newly added claim that includes the step “measuring the kidney function of the patient.”
The response did not point out where support for new claim 32 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Instant claim 32 now recites a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of the instant disclosure as filed.  The examiner has not identified explicit nor implicit nor inherent support in the application as filed for this limitation, “measuring the kidney function of the patient.”  Such limitation recited in newly added claim 32, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112. Accordingly, .

Claim Rejections - 35 USC § 102
Response to Arguments
Applicant’s arguments, see pages 6-13, filed 11/22//21, and claim amendments with respect to the rejection of claims 16, 18, 23-28 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser), as evidenced by UCSB have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 16, 18, 23-28 has been withdrawn. 
To clarify for the record given Applicant’s multiple arguments against this rejection, the primary bases of withdrawal are that Reiser does not teach administering the claimed dipeptide, tripeptide or tetrapeptide comprising L-glutamine, and Reiser does not teach the particular range now claimed for glutamine per ml.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser), in view of “How Does Proteinuria Cause Progressive Renal Damage?”, Abbate et al., J. Am.Soc. Nephol. 17:2974-2984, 2006 (Abbate), and “Of Glutamine and Arginine,” Charles W. Van Way III, JPEN J Parenter Enteral Nutr 2005 29: 218 (Van Way), as evidenced by Amino Acid Stereoisomers, two pages, 7/1/2015, downloaded 12/22/20 from https://biosci.mcdb.ucsb.edu/biochemistry/tw-amn/aas-stereo.htm (UCSB, previously provided).
Claim 32, a newly added claim, is broader than claim 16, rejected below, and is directed to a method for treating chronic renal disease in a patient, said method comprising 
1) measuring the kidney function of the patient; and 
2) administering a parenteral composition comprising L-glutamine as a dipeptide, as a tripeptide or as a tetrapeptide; 
wherein the treatment of chronic renal disease involves preserving, improving or restoring kidney function or the decelerating and/or attenuating a decline in kidney function.
 “Patient” is not defined so is given the ordinary and customary meaning of human beings and laboratory and other animals subject to care by a human being.
“Treatment” is not defined so is interpreted based on the ordinary and customary meaning – “treatment” the procedure or medicament used in treating – see previous and below-provided definition of treating.

Given the broad alternative measures of change in function, “wherein the treatment of chronic renal disease involves preserving, improving or restoring kidney function or the decelerating and/or attenuating a decline in kidney function,” any administering of a parenteral composition comprising L-glutamine as a dipeptide, as a tripeptide or as a tetrapeptide in sufficient amount to effectuate any improvement in kidney function, or slow the progression of any decline in kidney function, would meet the claimed method. 
Reiser teaches measuring proteinuria, Figure 9, so teaches measuring the kidney function of the patient.  There is no chronological sequence of steps required by claim 32. 
Reiser teaches administering glutamine, as a free amino acid, to treat proteinuria caused by podocyte cytosolic cathepsin L proteolytic activity, claim 1, including where the proteinuria is caused by a list of conditions including focal segmental glomerulosclerosis (FSGS), claim 7. 
Reiser, claim 8, also teaches a method of treating progression of renal disease caused by podocyte cytosolic cathepsin L proteolytic activity, comprising: administering to a patient having renal disease glutamine or a small molecule agent that directly increases podocyte glutamine uptake in an amount effective to increase intra-podocyte pH of the patient to a pH greater than 7.0 in vivo, to treat progression of renal disease caused by podocyte cytosolic cathepsin L proteolytic activity, and in claim 10, depending from claim 8, claims that wherein administration of the glutamine or the small molecule agent treats progression of renal disease by at least 20% compared to a baseline control.
Reiser teaches administering and also administers glutamine via injection, which is parenteral, see col. 23, lines 2-6 and col. 32, lines 26-28 and Figs. 5a and 12a, demonstrating the effectiveness of glutamine administration, and broadly teaches the resultant beneficial effects, col. 32, line 48 to col. 33 line 5.
Because Reiser teaches administering L-glutamine as a free amino acid to treat kidney conditions including focal segmental glomerulosclerosis (FSGS), col. 8 line 58 to col. 9 line 22 and claim 7, and also 
However, Reiser does not explicitly teach that its treating the progression of renal disease treats the claimed “chronic renal disease” in a patient, nor the other three listed diseases/conditions, “…and/or tubular basophilia and/or tubular atrophy and/or thickening of the tubular basement membrane.”
Abbate, Abstract, after stating that “possibility that proteinuria may accelerate kidney disease progression to end-stage renal failure has received support from the results of increasing numbers of experimental and clinical studies,” and then discussing that such process occurs through multiple pathways, including inflammatory cell infiltration, then stating that macrophages are prominent in this process, states, “This cell type mediates progression of renal injury to the extent that macrophage numbers in renal biopsy predict renal survival in patients with chronic renal disease.” On page 2975 left column near top Abbate further states, “Finally, the Angiotensin-Converting-Enzyme Inhibition and Progression of Renal Disease study (13,14) confirmed that proteinuria is a strong risk factor for progression of chronic renal disease and that patients with more severe renal disease benefit most from ACE inhibitor therapy.” (emphasis added).  These and other statements throughout Abbate indicate that treatment of proteinuria would reasonably be expected to treat and/or ameliorate the progression of chronic kidney disease.
Further to the issue of proteinuria affecting the progression of chronic kidney disease, Abbate, page 2974 right column, states, “In the Ramipril Efficacy In Nephropathy (REIN) trial (3), urinary protein excretion was the only baseline variable that correlated significantly with GFR decline and progression of nondiabetic chronic proteinuric nephropathies to ESRD.”  This and other statements in Abbate, see first paragraph of page 2974, left column also stating, “The strong predictive value of proteinuria in chronic nephropathies now is firmly established,” and statements particularly regarding the relationship of proteinuria to decreased GFR and progression to more serious degradation of kidney structure and function, which in sum clearly indicate to one of ordinary skill in the art that Reiser’s treating the progression of renal disease by reducing podocyte damage by administering glutamine, and so reducing proteinuria, would reasonably be understood to reduce the progression of kidney damage in a patient and so treat the claimed “chronic renal disease” in a patient. Other statements include, page 2974 right 
Abbate, Conclusion pages 2980 to 2981, states, “The podocyte is the primary site of antiproteinuric action through stabilization of podocyte–podocyte contacts and prevention of permselective dysfunction at the slit diaphragm. Although the abnormal passage of plasma proteins across the glomerular capillary wall is likely to be a factor that is responsible for further podocyte injury and progression to glomerulosclerosis (84), most of the available data highlight the mechanisms underlying proximal tubular cell activation and interstitial inflammation and fibrosis.”  This, together with the sections on the preceding pages from page 2975 to 2980, which teach specific effects resulting from proteins of various types, further reinforces that upon learning of the ameliorative effects of glutamine taught by Reiser (which published later than Abbate so Abbate would not have known of it), one skilled in the art would reasonably appreciate and expect that such treatment also would have a beneficial effect as claimed in the claim 32 wherein clause.
Accordingly, based on Abbate teaching the related effects of proteinuria on deterioration and damage to other downstream tubular cells and tissues, it would have been obvious to one of ordinary skill in the art that administering glutamine per Reiser to treat proteinuria would reasonably involve preserving or improving kidney function and/or decelerate and/or attenuate a decline in kidney function.  There would have been a reasonable expectation of success for what is claimed based on the data set forth by Reiser in cell and animal studies combined with the collective teachings of Reiser and Abbate.
Reiser does not explicitly teach that the glutamine it teaches and administers is L-glutamine as claimed. However, as evidenced by UCSB, previously provided, “all standard amino acids are still considered to be L-amino acids.” Therefore Reiser’s glutamine is reasonably understood to be L-glutamine.
Reiser also does not explicitly teach that the glutamine it teaches and administers is in the form of a dipeptide, tripeptide or tetrapeptide.  

The dipeptide alanyl-glutamine, on the other hand,
may be given intravenously, can be concentrated into a
stock solution, and is stable. It is clinically available in
Europe (Dipeptivin, Kabivitrum). Hydrolyzed in the
blood, it serves as a glutamine source. It is not available
in the United States, nor does the company have
any announced plans to obtain FDA approval or market
it. As with the newer IV lipids, we in North America
can only look wistfully across the Atlantic.

Van Way clearly teaches advantages of the dipeptide alanyl-glutamine over the free amino acid glutamine: alanyl-glutamine is stable and can be concentrated into a stock solution. Van Way further states that this is hydrolyzed in the blood and serves as a glutamine source.  Van Way clearly provides intravenous-administration-relevant motivations to use such dipeptide, alanyl-glutamine, instead of the free amino acid glutamine of Reiser. This is particularly relevant for the claimed parenteral administration which encompasses intravenous administration as a major type of parenteral administration.  
To one of ordinary skill in the art, Van Way provides a clear motivation to apply the known technique taught by Van Way - using the more soluble, more stable, dipeptide alanyl-glutamine, clearly applicable for Reiser’s intravenous administration, as an alternative product applicable to administering the glutamine taught by Reiser, at least for parenteral administering, such as for intravenous administering, to serve as a more suitable glutamine source. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
Accordingly, based on the above references and their collective teachings, claim 32 would have been obvious. There would have been a reasonable expectation of success given the results of Reiser combined with the teachings of the other cited references.

2.	Claims 16, 23-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser, previously cited), in view of “How Does Proteinuria Cause Progressive Renal Damage?”, Abbate et al., J. Am.Soc. Nephol. 17:2974-2984, .
Claim 16 is directed to a method for the treating chronic renal disease in a patient comprising administering a parenteral composition comprising L-glutamine as a dipeptide, as a tripeptide or as a tetrapeptide; wherein said composition preserves, improves or restores kidney function, or decelerates and/or attenuates a decline in kidney function in a patient; and wherein the treatment or prevention of chronic renal disease involves the treatment of glomerulosclerosis and/or tubular basophilia and/or tubular atrophy and/or thickening of the tubular basement membrane; and provides 50 to 500 mg L-glutamine per ml.
“Patient” is not defined so is given the ordinary and customary meaning of human beings and laboratory and other animals subject to care by a human being.
None of “treating” nor “treatment” nor “prevention” are defined so these terms are interpreted based on their ordinary and customary meanings – “treating” meaning to give medical care or attention to; try to heal, or cure, see previously provided screen shot providing definition from Oxford Languages, “treatment” the procedure or medicament used in treating, and “prevention” meaning the action of stopping something from happening or arising, see attached screen shot providing definition from Oxford Languages. 
“Parenteral” is also given its ordinary and customary meaning, administered or occurring elsewhere in the body than the mouth and alimentary canal, so would include intravenous administration, see previously provided screen shot providing definition from Oxford Languages. 
Given the broad alternative measures of change in function, “wherein said composition preserves, improves or restores kidney function, or decelerates and/or attenuates a decline in kidney function in a patient,” any administering of a parenteral composition comprising L-glutamine as a dipeptide, as a tripeptide or as a tetrapeptide in sufficient amount to effectuate any improvement in kidney function, or slow the progression of any decline in kidney function, would meet the claimed method, so 
Reiser teaches administering glutamine, as a free amino acid, to treat proteinuria caused by podocyte cytosolic cathepsin L proteolytic activity, claim 1, including where the proteinuria is caused by a list of conditions including focal segmental glomerulosclerosis (FSGS), claim 7. This directly stated condition, FSGS, as a species anticipates the claimed genus glomerulosclerosis.
Reiser, claim 8, also teaches a method of treating progression of renal disease caused by podocyte cytosolic cathepsin L proteolytic activity, comprising: administering to a patient having renal disease glutamine or a small molecule agent that directly increases podocyte glutamine uptake in an amount effective to increase intra-podocyte pH of the patient to a pH greater than 7.0 in vivo, to treat progression of renal disease caused by podocyte cytosolic cathepsin L proteolytic activity, and in claim 10, depending from claim 8, claims that wherein administration of the glutamine or the small molecule agent treats progression of renal disease by at least 20% compared to a baseline control.
Reiser teaches administering and also administers glutamine via injection, which is parenteral, see col. 23, lines 2-6 and col. 32, lines 26-28 and Figs. 5a and 12a, demonstrating the effectiveness of glutamine administration, and broadly teaches the resultant beneficial effects, col. 32, line 48 to col. 33 line 5.
Because Reiser teaches administering L-glutamine as a free amino acid to treat kidney conditions including focal segmental glomerulosclerosis (FSGS), col. 8 line 58 to col. 9 line 22 and claim 7, and also demonstrates its effectiveness in a rodent model to improve or restore kidney function vs. an LPS treatment, Reiser teaches the claimed limitation as to at least one of the listed conditions of claim 16 that the administered glutamine is claimed to treat.

Abbate, page 2974 right column, states, “In the Ramipril Efficacy In Nephropathy (REIN) trial (3), urinary protein excretion was the only baseline variable that correlated significantly with GFR decline and progression of nondiabetic chronic proteinuric nephropathies to ESRD.”  This and other statements in Abbate, see first paragraph of page 2974, left column also stating, “The strong predictive value of proteinuria in chronic nephropathies now is firmly established,” and statements particularly regarding the relationship of proteinuria to decreased GFR and progression to more serious degradation of kidney structure and function, which in sum clearly indicate to one of ordinary skill in the art that Reiser’s treating the progression of renal disease by reducing podocyte damage by administering glutamine, and so reducing proteinuria, would reasonably be understood to reduce the progression of kidney damage in a patient and so treat the claimed “chronic renal disease” in a patient. Other statements include, page 2974 right column, “Clinical trials consistently showed renoprotective effects of proteinuria reduction and led to the recognition that the antiproteinuric treatment is instrumental to maximize renoprotection (2,3,7,8),“ and “Finding that the rate of GFR decline correlated negatively with proteinuria reduction and positively with residual proteinuria provided further evidence for a pathogenetic role of proteinuria (9).” 
Abbate, Conclusion pages 2980 to 2981, states, “The podocyte is the primary site of antiproteinuric action through stabilization of podocyte–podocyte contacts and prevention of permselective dysfunction at the slit diaphragm. Although the abnormal passage of plasma proteins across the glomerular capillary wall is likely to be a factor that is responsible for further podocyte injury and progression to glomerulosclerosis (84), most of the available data highlight the mechanisms underlying proximal tubular cell activation and interstitial inflammation and fibrosis.”  This, together with the sections on the preceding pages from page 2975 to 2980, which teach specific effects resulting from proteins of various types, further reinforces that upon learning of the ameliorative effects of glutamine taught by Reiser (which published later than Abbate so Abbate would not have known of it), one skilled in the art would appreciate and expect that such treatment also would have a beneficial effect on the 
Accordingly, based on Abbate teaching the related effects of proteinuria on deterioration and damage to other downstream tubular cells and tissues, it would have been obvious to one of ordinary skill in the art that administering glutamine per Reiser to treat proteinuria would reasonably have also treated the three listed diseases/conditions of tubular basophilia, tubular atrophy, and thickening of the tubular basement membrane.”  There would have been a reasonable expectation of success for what is claimed based on the data set forth by Reiser in cell and animal studies combined with the collective teachings of Reiser and Abbate.
Reiser does not explicitly teach that the glutamine it teaches and administers is L-glutamine as claimed. However, as evidenced by UCSB, previously provided, “all standard amino acids are still considered to be L-amino acids.” Therefore Reiser’s glutamine is reasonably understood to be L-glutamine.
Reiser also does not explicitly teach that the glutamine it teaches and administers is in the form of a dipeptide, tripeptide or tetrapeptide.  
However, Van Way from page 218 bottom right to page 219 top left teaches that glutamine is not part of normal amino acid solutions for parenteral nutrition due to solubility and stability reasons, and then states the following:
The dipeptide alanyl-glutamine, on the other hand,
may be given intravenously, can be concentrated into a
stock solution, and is stable. It is clinically available in
Europe (Dipeptivin, Kabivitrum). Hydrolyzed in the
blood, it serves as a glutamine source. It is not available
in the United States, nor does the company have
any announced plans to obtain FDA approval or market
it. As with the newer IV lipids, we in North America
can only look wistfully across the Atlantic.

Van Way clearly teaches advantages of the dipeptide alanyl-glutamine over the free amino acid glutamine: alanyl-glutamine is stable and can be concentrated into a stock solution. Van Way further states that this is hydrolyzed in the blood and serves as a glutamine source.  Van Way clearly provides intravenous-administration-relevant motivations to use such dipeptide, alanyl-glutamine, instead of the 
To one of ordinary skill in the art, Van Way provides a clear motivation to apply the known technique taught by Van Way - using the more soluble, more stable, dipeptide alanyl-glutamine, clearly applicable for Reiser’s intravenous administration, as an alternative product applicable to administering the glutamine taught by Reiser, at least for parenteral administering, such as for intravenous administering, to serve as a more suitable glutamine source. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
Finally as to claim 16 limitations, although Reiser teaches dosage levels for administering glutamine both in in vitro and in vivo evaluations, the latter to mice, including a single dosage of 15 mg glutamine to a 20 g mouse, thus 0.75 mg glutamine per gram of mouse, see para 190, Reiser does not explicitly teach the range of 50 to 500 mg L-glutamine per ml for any of its compositions. The concentration per Figure 9, 15 mg in 500 uL, works out to 30 mg/ml, close to but below the claimed range lower limit.
However, as clearly stated in MPEP 2144.05, II. A., “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Here, the concentration of a composition that is to be administered does not appear to have associated with it a criticality because this is the composition’s concentration (which per immediately below happens to encompass a known commercially available composition concentration) rather than any particular administered dose that might be found to have a particular critical effect on a patient. Additionally, the claimed range encompasses the specific concentration already available in a commercial product, DIPEPTIVEN®, see page 1 of DIPEP, this stating 100 ml of concentrate for infusion contains 13.46 g L-glutamine, which is 134.6 g/liter, equivalent to 134.6 mg/ml, clearly falling with the claimed 50 to 500 mg L-glutamine per ml.  

 Regarding claim 23, listing conditions treated or prevented and conditions of the subject, Reiser teaches and claims administering glutamine to treat proteinuria caused by focal segmental glomerulosclerosis (FSGS), this explicitly recited in claim 23, see Reiser col. 8 line 58 to col. 9 line 22 and claim 7, so claim 23 would have been obvious over the references applied to claim 16.
Regarding claim 24, Reiser teaches the claimed composition comprising L-glutamine being provided intravenously, see Reiser col. 23, lines 2-6, so claim 24 would have been obvious over the references applied to claim 16.
Regarding claims 25 and 26, Reiser, col. 22, lines 49-62, teaches pharmaceutically acceptable carriers or diluents in its compositions that are administered to animals including human beings. Two specific examples are physiological saline and a buffered salt solution, and in this section, Reiser also teaches, after referring to Remington’s Pharmaceutical Sciences and USP/NF, that “Other substances may be added to the compositions to stabilize and/or preserve the compositions.”
Because Reiser’s teaching of pharmaceutically acceptable carriers or diluents in its compositions falls within the broader genus of claim 25’s “one or more pharmaceutically acceptable excipients” and also because Reiser explicitly teaches among such carriers or diluents physiological saline and a buffered salt solution, the latter clearly comprising agents for pH adjustment of instant claim 26, and additionally both comprising tonicity agents, claims 25 and 26 would have been obvious over the references applied to claim 16.
Because the above-noted physiological saline and a buffered salt solution of Reiser are aqueous solutions, claim 27 would have been obvious over the references applied to claim 16.
Regarding claim 28, Reiser when injecting its mice with .75 mg/g glutamine, col. 32, lines 26-28, injected a “ready-to-use injectable liquid” of claim 28, so claim 28 would have been obvious over the references applied to claim 16.  Here “ready-to-use injectable liquid” is interpreted as any liquid comprising glutamine that is ready for injection without further dilution, regardless of when or where such liquid was prepared. Accordingly claim 28 would have been obvious over the references applied to claim 16.

Claim 31 would have been obvious over the references applied to claim 16 because both Van Way and DIPEP, teach L-glutamine in the form of L-alanyl-L-glutamine, and DIPEP teaches that its standard concentration of this dipeptide is 200 mg/ml (see above for comparable arithmetic conversion), page 1.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant makes multiple arguments against Reiser in the 35 USC 102 rejection of claims 16, 18 and 23-28, pages 6-13, and has amended claim 16 in multiple ways.
Based on the addition of the Abbate reference, set forth above, Applicant’s arguments against Reiser as to treating chronic renal disease are overcome.
Applicant’s arguments against Reiser for teaching alanine, page 8, is misplaced based on Reiser’s clear focus and evidence for the effectiveness of glutamine, see references above in rejection as to sections of Reiser that establish the latter.
Applicant’s arguments on page 9 at the top appear moot since Applicant has amended claim 16 to remove “preserving …and/or attenuating a decline in kidney function.”  Further, Abbate substantially supports the teachings of Reiser as to what is instantly claimed. In doing so Abbate addresses alleged issues on pages 9-13.

3.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser, previously provided), in view of “How Does Proteinuria Cause Progressive Renal Damage?”, Abbate et al., J. Am.Soc. Nephol. 17:2974-2984, 2006 (Abbate), “Of Glutamine and Arginine,” Charles W. Van Way III, JPEN J Parenter Enteral Nutr 2005 29: 218 (Van Way), and DIPEPTIVEN® data sheet, Fresenius Kabi New Zealand Limited, 2012, 5 pages (DIPEP, previously provided), as evidenced by Amino Acid Stereoisomers, two pages, 7/1/2015, downloaded 12/22/20 from https://biosci.mcdb.ucsb.edu/biochemistry/tw-amn/aas-stereo.htm (UCSB, .

The rejection and interpretation of claim 16 is as applied above.
Claim 19 claims that the patient (of claim 16) “has renal insufficiency.” This is interpreted broadly under this section to include any degradation of kidney function that decreases glomerular filtration rate (GFR) below normal for age.  
Ford, page 4, teaches that “chronic renal insufficiency” is one of multiple terms used in the art that have been applied to chronic kidney disease (CKD), and also teaches that the GFR is still considered the best overall index of kidney function in stable, non-hospitalized patients. Ford also on page 4 provides a Classification of Chronic Kidney Disease table that teaches 5 stages of CKD with corresponding GFR ranges and comments, reproduced below:

    PNG
    media_image1.png
    548
    1478
    media_image1.png
    Greyscale

Note that Stage 1 requires proteinuria, which per the above explanation of the teachings of Abbate is indicative of and leads to progressive kidney damage.
Because Reiser teaches and suggests administering glutamine to subjects having various types and degrees of renal glomerular/podocyte injury and/or impairment, including chronic glomerulopathies, col. 8 line 65 to col. 9, line 29, col. 10, lines 34-67 and claim 1, and because Ford page 4 teaches that stages of CKD, also described by chronic renal insufficiency, broadly includes renal impairment, and per page 15 teaches that glomerulosclerosis as a primary renal disorder is associated with diabetic kidney disease, glomerulosclerosis being among those conditions Reiser teaches, e.g., col. 9 line 21, for 
Accordingly, claim 19 would have been obvious.
Claim 20 depends from claim 19 and states that the renal insufficiency involves a reduced GFR.  Claim 20 also would have been obvious based on the above-noted teachings of Reiser for administering glutamine to patients having renal diseases and conditions that impaired GFR, supported by the above-noted teachings of Ford.  Reiser teaches a simple therapeutic approach, administering glutamine, backed by persuasive metabolic reasoning and evidence in cell and rodent studies. There would have been a reasonable expectation of success given such reasoning and data from Reiser, especially when further combined with the teachings of Abbate.
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
The above responses are applied to Applicant’s arguments on pages 13-14, which refer back to the alleged deficiencies of Reiser.

4.	Claims 21-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser, previously provided), in view of “How Does Proteinuria Cause Progressive Renal Damage?”, Abbate et al., J. Am.Soc. Nephol. 17:2974-2984, 2006 (Abbate), “Of Glutamine and Arginine,” Charles W. Van Way III, JPEN J Parenter Enteral Nutr 2005 29: 218 (Van Way), and DIPEPTIVEN® data sheet, Fresenius Kabi New Zealand Limited, 2012, 5 pages (DIPEP, previously provided), as evidenced by Amino Acid Stereoisomers, two pages, 7/1/2015, downloaded 12/22/20 from https://biosci.mcdb.ucsb.edu/biochemistry/tw-amn/aas-stereo.htm (UCSB, previously provided), as applied above to claim 16, and further in view of Chronic Kidney Disease, Henry s applied to claims 19 and 20 above, and further in view of Guidance for Industry, Pharmacokinetics in Patients with Impaired Renal Function — Study Design, Data Analysis, and Impact on Dosing and Labeling, 19 pages, FDA, 1998 (FDA, previously provided), and Traynor et al., BMJ VOLUME 333 7 OCTOBER 2006, 733-737 (Traynor, previously provided).
The claim interpretation and the basis for rejection of independent claim 16 are set forth above, and the basis for rejection of claims 19 and 20 are separately set forth above.
Claim 21 depends from claim 20 and states that the renal insufficiency involves a creatinine clearance of 15 to 89 ml per minute.
Claim 22 depends from claim 21 and states that the renal insufficiency involves a creatinine clearance of 60 to 89 ml per minute.
While Ford teaches use of estimated GFR to classify CKD, also identified as chronic renal insufficiency, FDA, an earlier document, teaches classification by use of estimated creatinine clearance, as set forth in the table on page 5, copied below:

    PNG
    media_image2.png
    582
    1003
    media_image2.png
    Greyscale

The levels of creatinine clearance in claim 21 encompasses Groups 2 and 3 above, mild renal impairment and moderate renal impairment, and also overlaps partially with Groups 1 and 4.  While 
Accordingly claim 21 would have been obvious.
Claim 22 depends from claim 21 and states that the renal insufficiency involves a creatinine clearance of 60 to 89 ml per minute.  Per the FDA table above, this substantially overlaps with mild renal impairment and overlaps slightly with normal renal function.  The basis for obviousness applied to claims 19 and 20 are applicable to this narrower range of creatinine clearance given the teachings and data from Reiser indicating administering glutamine to treat and heal impaired podocyte condition, because treating earlier in renal insufficiency reasonably would be more beneficial to maintaining kidney function than delaying such treatment.  See in particular Reiser col. 10, lines 18-42 and 59-67, col. 15, lines 48-50, col 32, line 47 to col 33 line 5, and claim 1. Reiser teaches a simple therapeutic approach, administering glutamine, backed by persuasive metabolic reasoning and evidence in cell and rodent studies. Abbate 
Accordingly claim 22 would have been obvious.
Claim 29 depends from claim 20 and combines two limitations:
1. that the renal insufficiency involves a creatinine clearance of 15 to 89 ml per minute, and
2. wherein the composition comprises L-glutamine in the form of L-alanyl-L-glutamine or glycyl-L-glutamine.
The rejection of claim 21 as to the renal insufficiency involving a creatinine clearance of 15 to 89 ml per minute is applied to the first limitation of claim 29, and for L-glutamine in the form of L-alanyl-L-glutamine, of the second limitation of claim 29, the bases applied to claim 16 applying Van Way and DIPEP are applied.
As set forth above regarding claim 16, it would have been obvious to use a more stable and concentratable form of L-glutamine in place of the glutamine Reiser used based on Van Way, and also DIPEP, and treating a the renal insufficiency that involves a creatinine clearance of 15 to 89 ml per minute, focused mostly in FDA’s mild to moderate but extending beyond these, encompasses most degrees of renal impairment that a skilled clinician would attempt to treat with suitable therapeutics, and given the combined teachings of Reiser and Abbate, would reasonably be inclined to administer glutamine, which as above based on Van Way, and also DIPEP, would use L-glutamine in the form of L-alanyl-L-glutamine at least for improved stability.
Applying the combined rationales as set forth above, claim 29 would have been obvious. Particularly given that claim 29’s renal insufficiency involving a creatinine clearance of 15 to 89 ml per minute limitation encompasses milder and moderate levels of renal function/impairment/damage, even into the normal range, there would have been a reasonable expectation of success in view of the teachings of Reiser and Abbate.
Accordingly, claim 29 would have been obvious.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
The above responses are applied to Applicant’s arguments on pages 14-15, which refer back to the alleged deficiencies of Reiser.

Additional Response to Arguments
The rejection of claims 29-31 under 35 U.S.C. 103 as being unpatentable over by US Patent No. 9205135, issued 12/8/2015, priority to 9/22/2009, (Reiser), as evidenced by Amino Acid Stereoisomers, two pages, July 1, 2015, downloaded 12/22/20 from https://biosci.mcdb.ucsb.edu/biochemistry/tw-amn/aas-stereo.htm (UCSB, previously provided), as applied to claims 16, 18, 23-28 above, in view of US Patent No. 8377876, Brand et al., issued 2/19/2013 (Brand, previously provided) is no longer made in the instant Office action, in large part due to claim amendments and the applicability of the new combinations of references being suitable to reject these claims in separate rejections above.
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive as to the following point. 
Applicant, page 17 argues that the warnings on data sheets of DIPEPTIVEN® and GLAMIN present a contraindication for use of their dipeptides “for treatment of “a renal disorder.” In fact what is contraindicated is to administer to patients “with severe renal insufficiency,” not any degree of renal disorder. 
The clear and strong teachings of Abbate combined with the teachings and data from Reiser clearly outweigh the precautionary admonitions against administering the noted dipeptides to patients “with severe renal insufficiency,” who are in a very different health status and renal capacity than the majority of other patients with chronic renal disease who are much less impaired, see tables above from Ford and FDA.  Given the teachings of Reiser in view of Abbate, and also considering Van Way, there is nothing surprising about administering glutamine in the form of a dipeptide such as alanyl-glutamine at least because Abbate teaches the strong association of increased proteinuria leading to progressive kidney damage, Reiser clearly shows a way to treat proteinuria focused on improving condition of 
.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658